Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. Applicant asserts:
a) 	Zong do not support with the SGs location update request, and Zong appears to be sent "toward" MSC/VLR 106, MME 104 does not appear to be configured to issue this LAU request - much less be configured to issue the LAU request over the SGs interface. 
b)	However, Examiner very kindly directs applicant to MME sends a location update request message to the MSC/VLR to complete the update procedure of the UE in the CS domain (emphasis added) via SGs interface as shown in figure 3 (ZONG, Fig.3 and [0022]).
3.	Therefore, the limitations of the claims are met and the rejection made final  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A)	Claims 53 and 55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ZONG et al. (EP 2302844 A1). 

 changed.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZONG et al. (EP 2302844 A1) in view of Pudney (US 2011/0021216 A1). 
 	As per claim 57 as applied to claim 53 above, ZONG does not explicitly disclose, wherein said SGs location update request indicates an identity of said public land mobile network serving said user equipment.
 	In the same field of endeavor, Pudney teaches wherein said SGs location update request indicates an identity of said public land mobile network serving said user equipment (Pudney, ¶0090 and ¶0171, SGs location update message contains LAIs which include PLMN ID serving mobile terminal or user equipment). 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified ISR activation condition in ZONG 's teaching to incorporate the teaching of Pudney to allow a legacy message interworking function communicates with the mobility management entity to support legacy 3GPP 3G or 2G access (Pudney, ¶0013).

 	In the same field of endeavor, Pudney teaches wherein said SGs location update request indicates an identity of said public land mobile network serving said user equipment (Pudney, ¶0090 and ¶0171, SGs location update message contains LAIs which include PLMN ID serving mobile terminal or user equipment). 
	Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to have modified ISR activation condition in ZONG 's teaching to incorporate the teaching of Pudney to allow a legacy message interworking function communicates with the mobility management entity to support legacy 3GPP 3G or 2G access (Pudney, ¶0013).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643